Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see p. 11, filed 08 August 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejections of all claims have been withdrawn. 
In reference to claim 1, the prior art of record when considered as a whole, alone or in combination neither anticipates nor renders obvious without improper hindsight, a movable wall which delimits the end part of the first exhaust duct and can be moved to confer to the end part of the exhaust duct a convergent conformation or a divergent conformation.
In reference to claim 17, the prior art of record when considered as a whole, alone or in combination neither anticipates nor renders obvious without improper hindsight, a regulation valve arranged along the first exhaust duct downstream of a junction from which the second exhaust duct originates and is adapted to regulate the flow of exhaust gasses toward the end part of the first exhaust duct, in combination with a movable wall at the end part of the first exhaust duct.
In reference to claim 22, the prior art of record when considered as a whole, alone or in combination neither anticipates nor renders obvious without improper hindsight, a regulation valve intercepting the first exhaust duct having a free section for the passage of exhaust gas having a non-zero area so that the exhaust gasses can pass through the regulation valve even when the valve is in the fully closed position, in combination with a movable wall at the end part of the first exhaust duct.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
13 August 2022